UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4421
CARLOS JOSE ALMENDAREZ,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
              Deborah K. Chasanow, District Judge.
                        (CR-99-573-DKC)

                  Submitted: December 20, 2000

                      Decided: January 16, 2001

  Before NIEMEYER, WILLIAMS, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

James Wyda, Federal Public Defender, Beth M. Farber, Assistant
Federal Public Defender, Baltimore, Maryland, for Appellant. Lynne
A. Battaglia, United States Attorney, James M. Trusty, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                    UNITED STATES v. ALMENDAREZ
                              OPINION

PER CURIAM:

  Carlos Jose Almendarez appeals his conviction and sentence for
unauthorized reentry of a deported alien after conviction for an aggra-
vated felony in violation of 8 U.S.C.A. § 1326 (West 1999). Finding
no reversible error, we affirm.

   Almendarez first contends that the district court erroneously deter-
mined that it had proper venue in this case. We review a district
court’s ruling on venue de novo. United States v. Newsom, 9 F.3d
337, 338 (4th Cir. 1993). A § 1326 prosecution "may be instituted at
any place in the United States at which the violation may occur or at
which the person charged with a violation . . . may be apprehended."
8 U.S.C.A. § 1329 (West 1999). A surreptitious entry creates a con-
tinuing offense, one that is not complete until the alien is "found" in
the United States by immigration authorities. United States v. Reyes-
Nava, 169 F.3d 278, 280 (5th Cir. 1999); United States v. Gomez, 38
F.3d 1031, 1034-35 (8th Cir. 1994). Venue is therefore "proper . . .
wherever the previously deported and reentered alien is ‘found.’"
United States v. Herrera-Ordones, 190 F.3d 504, 511 (7th Cir. 1999).

   Although we have not addressed the definition of "found" in the
context of unlawful reentry prosecutions, other courts have held that
an alien is "found" when immigration authorities discover his pres-
ence in the United States, determine that his presence is illegal, and
ascertain that he has reentered after a previous deportation. Id.; United
States v. Hernandez, 189 F.3d 785, 789-91 (9th Cir. 1999), cert.
denied, 120 S. Ct. 1441 (2000); United States v. Calderon, 85 F.
Supp.2d 319, 320-21 (S.D.N.Y. 2000). Because Almendarez was
found in Maryland when immigration authorities were alerted to his
location and became aware of his illegal status and unlawful reentry,
we find that the District of Maryland was an appropriate venue for his
trial.

   Almendarez also claims that the Government was required to prove
his prior felony conviction beyond a reasonable doubt as it was an
element of the offense rather than a sentencing factor. Because the
Supreme Court has held that § 1326(b)(2) sets forth a sentencing fac-
                    UNITED STATES v. ALMENDAREZ                      3
tor rather than an element of the offense, this claim is without merit.
See Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998).
Contrary to Almendarez’s assertions, we find that this case was not
overruled by Apprendi v. New Jersey, 530 U.S. ___, 120 S. Ct. 2348
(2000). See United States v. Dabeit, 231 F.3d 979, 984 (5th Cir. 2000)
(finding that Apprendi did not overrule Almendarez-Torres); United
States v. Gatewood, 230 F.3d 186, 192 (6th Cir. 2000) (finding that
despite Apprendi, Almendarez-Torres remains the law); see also
Columbia Union Coll. v. Clarke, 159 F.3d 151, 158 (4th Cir. 1998)
(stating that lower courts should not presume that the Supreme Court
has overruled one of its cases by implication; courts must follow
caselaw that directly controls unless clearly overruled by subsequent
Supreme Court case), cert. denied, 527 U.S. 1013 (1999).

   Accordingly, we affirm Almendarez’s conviction and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                          AFFIRMED